This is a purported appeal from a judgment and sentence pronounced against the defendant, William Edward Madden, in the court of common pleas of Oklahoma county on June 20, 1947, wherein the defendant was sentenced to pay a fine of $350 and serve 60 days' imprisonment in the county jail upon a conviction of the offense of illegal possession of intoxicating liquor. *Page 205 
The appeal from said judgment and sentence was filed 120 days after the rendition of the judgment and sen- in this court on December 1, 1947, which was more than tence, and therefore not within the period of time prescribed by law within which an appeal might be taken to this court from the judgment pronounced in a misdemeanor case. Tit 22 Ohio St. 1941 § 1054[22-1054].
The failure to file the appeal in the Criminal Court of Appeals within the time allowed by statute is fatal to the appeal; the appellate court has no jurisdiction and no discretion to determine the appeal in such a case. Bullard v. State, 73 Okla. Crim. 238, 119 P.2d 870; Estes v. State,74 Okla. Crim. 77, 123 P.2d 288.
It is therefore ordered that the appeal be dismissed and the cause is remanded to the trial court with directions to enforce its judgment and sentence.
BAREFOOT, and BRETT, JJ., concur.